           Case 3:18-cv-06695-VC Document 31 Filed 01/25/19 Page 1 of 1




                                UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF CALIFORNIA


  DAVID NGUYEN,                                       Case No. 18-cv-06695-VC
                  Plaintiff,
                                                      ORDER STAYING CASE
           v.
                                                      Re: Dkt. No. 27
  RAMI ELGHANDOUR, et al.,
                  Defendants.



       This case is stayed pending resolution of the motion to dismiss in Oklahoma Police

Pension & Retirement System v. Nevro Corp., 3:18-cv-05181-VC. Within two weeks of this

Court’s order disposing of that motion, the parties in this case should file a joint status report

proposing how the case should proceed.



       IT IS SO ORDERED.
Dated: January 25, 2019
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge
